DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-10 are allowable. The restriction requirement, as set forth in the Office action mailed on 07/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 11 and 12 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim  1, the prior art does not disclose or render obvious a functional transparent plate having at least a defogging function, said functional transparent plate including a plurality of spaced apart through holes disposed in an outer peripheral region of said functional transparent plate, each of said through holes extending through two opposite surfaces of said outer peripheral region; and a layered adhesive body attached to said functional transparent plate for adhering said functional transparent plate to the face shield, said layered adhesive body having a first layer disposed on one of said two opposite surfaces of said outer peripheral region facing toward the face shield, and a plurality of connection studs respectively extending through said through holes and integrally connecting said first layer.
The closest prior art, Miller (United States Patent Application Publication 2011/0283431 A1), discloses afunctional transparent plate (see 10 in fig.4), said functional transparent plate including a plurality of spaced apart through holes disposed in an outer peripheral region of said functional transparent plate (see the holes on either side of 10), each of said through holes extending through two opposite surfaces of said outer peripheral region (see the use of said holes in fig.7).
But Miller does not disclose a functional transparent plate having at least a defogging function, said functional transparent plate including a plurality of spaced apart through holes disposed in an outer peripheral region of said functional transparent plate, each of said through holes extending through two opposite surfaces of said outer 
Claims 2-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882